Citation Nr: 1418446	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-05 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a leg disorder.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel




INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In August 2013, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of this hearing has been associated with the claims file.  

The issue of entitlement to a compensable evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was found to be sound upon entry into service, with no pre-service diagnosis of a right distal fibula fracture.

2.  During service, the Veteran was diagnosed as having a right distal fibula fracture.  

3.  The Veteran's right distal fibula fracture had its onset during service and is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right distal fibula fracture have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 4.125 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for residuals of a right distal fibula fracture, which constitutes a complete grant of the Veteran's claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.

38 C.F.R. § 3.304(b) requires that VA, rather than the claimant, bear the burden of proving that the disability at issue preexisted entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  The presumption of soundness upon entry into service may not be rebutted without contemporaneous clinical evidence or recorded history in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).  

At the outset, the Board notes that the Veteran has been inconsistent with reporting which leg is afflicted with the disorder for which he seeks entitlement to service connection.  In his initial March 2009 claim for compensation, he simply sought service connection for a "broken leg," without specifying which leg.  In a March 2009 VA Form 21-4142, the Veteran authorized VA to obtain treatment records for his right leg dated in December 1975.  Similarly, in his March 2010 notice of disagreement, the Veteran contended that he fractured his right distal fibula in service, and therefore sought entitlement to service connection for a right leg disorder.  However, by the time of his January 2011 VA bones examination, the Veteran insisted that he fractured his left leg in service and suffered from left leg residuals since that time.  As such, the Board will review the history of symptomatology of both legs.  

A review of the Veteran's service treatment records reveals that his bilateral lower extremities were noted to be within normal limits, with no abnormalities noted, at the time of his October 1960 enlistment examination.  Similarly, on his corresponding Report of Medical History at enlistment, the Veteran indicated that he had never suffered from swollen or painful joints, or bone or joint deformity.  The Veteran sought treatment for "foot trouble" in December 1960, although no diagnosis was rendered and no follow-up treatment was received.  In April 1963, the Veteran bruised his left leg after falling while playing football; he was given bacitracin ointment and an elastic bandage, but was cleared for duty and received no follow-up treatment for this injury.  In June 1964, the Veteran again sought treatment for a left leg injury sustained while playing football, and reported pain in the lateral aspect of his distal fibula.  Curiously, X-rays conducted in July 1964 revealed a well-healed fracture of the distal fibula in the right leg, and no additional treatment for the disorder was noted.  At the time of the Veteran's October 1964 Report of Medical Examination at separation, his lower extremities were indicated to be within normal limits.  

At this point the Board emphasizes that the October 1960 entrance examination did not note a right distal fibula fracture, or any other abnormalities of the lower extremities.  To the contrary, the examiner indicated that the Veteran's lower extremities were within normal limits.  As such, the presumption of soundness applies.

Post-service treatment records include a December 2007 private treatment note which diagnosed the Veteran as having a right ankle contusion, with X-rays ruling out fracture.  The private physician indicated that the Veteran injured his right ankle three days prior when his wife's sewing kit fell out of the closet and struck the medial aspect of the ankle.  The Veteran was also diagnosed as having gout at that time.  

The Veteran was provided with a VA bones examination in January 2011, at which time the examiner indicated that no pathology or abnormality was found in the left or right lower leg other than an old healed right tibia fracture seen on X-ray.  However, the examiner indicated that a right leg disorder status post distal fibula fracture effected the Veteran's usual daily activities, preventing him from engaging in sports and causing increased pain when walking up stairs.  The examiner further indicated that the residuals of the right distal fibula fracture caused abnormal weight bearing and limited the Veteran to standing for 15 to 30 minutes and limited him to walking only a quarter mile.  Although the examiner opined that the current right leg disorder was not related to service because the right distal fibula fracture was already healed when first noted in June 1964, the examiner did not provide any contemporaneous clinical evidence or recorded history showing that the fracture preexisting and was not aggravated by service.   

Based on the evidence above, the Board finds that the record does not contain clear and convincing evidence of a diagnosis of right distal fibula fracture prior to service.  The Board recognizes that the January 2010 VA examiner opined that the Veteran's fracture preexisted service because there was no other record of the disorder prior to June 1964, at which time it was already described as healed; however, this medical opinion, rendered many years following the Veteran's period of service, does not constitute the contemporaneous clinical evidence or recorded history necessary to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Therefore, the Board finds that the presumption of soundness is not rebutted and the Veteran did not have a fractured distal fibula upon entry into service.  

The Board notes that the first documented diagnosis of a fracture was in June 1964, during active service.  As the Veteran was diagnosed with a right distal fibula fracture during active service and did not have a preexisting disability, the Board finds that service connection for residuals of a right distal fibula fracture is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102., 3.303(b) (2013).


ORDER

Entitlement to service connection for residuals of a right distal fibula fracture is granted.


REMAND

The Veteran also seeks entitlement to an initial compensable rating for bilateral hearing loss.  The Board notes that the Veteran was provided with his most recent VA audiological examination in August 2009, nearly five years ago.  While the Board is cognizant that it is not required to direct a new examination simply because of the passage of time, see VAOPGCPREC 11-95 (April 7, 1995), this particular Veteran's bilateral sensorineural hearing loss has declined over time.  Although the Veteran did not specifically state that his hearing loss worsened in severity since the August 2009 VA examination, see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), it appears from his written statements and hearing testimony that he is unaware of the criteria needed to establish a higher rating for hearing loss.  For instance, although the Veteran, who is not represented, is already service connected for bilateral hearing loss, his February 2011 VA Form 9 and August 2013 hearing testimony focused entirely on establishing in-service incurrence rather than establishing current symptoms and severity.  In addition, the August 2009 VA examination did not address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As such, the Board finds that the Veteran should be provided with a new VA audiology examination to better ascertain the current nature and severity of his service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished; testing of the hearing acuity of both ears should be completed.  The findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech discrimination percentage results derived using the Maryland CNC word list must be reported.  

The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


